Citation Nr: 0509269	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-10 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a disability 
manifested by impairment of vision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.

In April 1997, the veteran appeared at the Waco RO and 
testified before a Hearing Officer.  A transcript of the 
hearing is of record.

In October 2003, the Board remanded the case for additional 
development and due process concerns.  The case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.

3.  The veteran has presbyopia and hyperopic astigmatism, 
which are not considered a disease or injury under the law 
for VA disability compensation purposes.

4.  The veteran's hypertension does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment 



or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hypertension, 
currently rated as 10 percent disabling, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997), (2004).

2.  The criteria for service connection for a disability 
manifested by impairment of vision have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's hypertension.  
38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a March 2004 
development letter from the RO to the veteran and the 
discussions in the February 1997 rating decision, March 1997 
statement of the case, and October 2002 and June 2004 
supplemental statements of the case (SSOC).  By means of 
these documents, he was told of what was required to 
substantiate his claims for service connection and a higher 
rating and of his and VA's respective duties, and was asked 
to submit any evidence in his possession that pertained to 
his claims to the RO.  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on these issues until after the 
initial unfavorable decision by the agency of original 
jurisdiction, which itself was prior to the passage of the 
VCAA.  Assuming for the sake of argument that pre-decision 
notice is required, any defect in this regard is harmless 
error in the present case.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  The veteran has had ample time to provide 
information and evidence in support of his claims, and based 
on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claims would have been different 
had he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Under the facts of this 
case, discussed below, "the record has been fully 
developed."  Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains the veteran's service medical 
records, VA treatment records, and the reports from VA 
examinations conducted in July 1996 and March 2004.  The 
veteran did not respond to the RO's March 2004 development 
letter.




An additional VA examination and/or opinion is not indicated 
for the service connection claim because, the veteran was 
diagnosed with presbyopia and hyperopic astigmatism, which 
are not considered a disease or injury under the law for VA 
disability compensation purposes.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claims on the 
merits.


II.  Hypertension

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See Fed. Reg. 62507  (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, to include separately 
applying the pre-amendment and post-amendment version to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date; however, the effective date cannot be earlier than the 
effective date of the change.  In applying either version, 
all evidence of record must be considered. See VAOPGCPRECs 
11-97;  3-00; 7-03.  

After a review of the relevant regulations, the Board finds 
that the schedular ratings applicable to hypertension (DC 
7101) essentially did not change as a result of the 
revisions, so neither set of criteria is more favorable.

Under the pre-amendment DC 7101, hypertensive vascular 
disease (essential arterial hypertension) manifested by 
diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating.  If the symptoms were moderately severe 
and diastolic pressure readings predominantly 120 or more, a 
40 percent evaluation was in order.  With diastolic pressure 
readings predominantly 130 or more and severe symptoms, a 60 
percent evaluation was warranted.  Note 1 indicated that, 
when continuous medication was shown necessary for control of 
the condition with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  38 C.F.R. § 4.104, DC 7101 (1997).  As 
such, the veteran's use of medication was considered in the 
assignment of his initial 10 percent rating.

Under the current version of DC 7101, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more or 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
will be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation is 
warranted.  Note 1 indicates that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Hypertension means the diastolic blood 
pressure is predominantly 90 or greater.  38 C.F.R. § 4.104, 
DC 7101 (2004). 

As indicated in the above cited codes, to receive the next 
higher rating of 20 percent, the veteran's diastolic 
pressure, i.e., the bottom number of his blood pressure (BP) 
reading, must be predominantly 110 or more, or his systolic 
pressure, i.e., the top number of his BP reading, must be 
predominantly 200 or more.  

The veteran cites BP readings in the record that reflect a 
diastolic pressure of 110 or more and testified that when he 
checks his BP at home, the reading is usually 150/115.  
Transcript, pp. 2, 10.  The evidence in this case, however, 
demonstrates that the veteran's diastolic pressure is 
predominantly below 110, and his systolic pressure is 
predominantly below 200, and thus his hypertension is no more 
than 10 percent disabling.  His condition has been described 
as well controlled with medication and with no complications.

Specifically, on VA examination in July 1996, the veteran's 
BP was 122/88, 118/88, 130/90, 140/88, and 116/82.  In March 
1997, it was 140/110 and 147/110, with repeat of 136/96.  It 
was noted that the veteran did not take his medication that 
day.  In June 1997, it was 104/66 and 164/66.  In October 
1997, it was 138/96.  In April 1998, it was 126/84.  In 
September 1998, it was 122/74.  In February 1999, it was 
142/66.  In September 1999, it was 119/72.  In February 2000, 
it was 136/83 and 165/88.  In July 2000, it was 116/72.  In 
December 2000, it was 134/84.  In September 2001, it was 
132/88.  In October 2001, it was 134/81.  In February 2002, 
it was 138/84.  In July 2002, it was 152/92.  In March 2003, 
it was 128/73.  In July 2003, it was 125/77.  In October 
2003, it was 131/83.  In January 2004, it was 140/91.  On VA 
examination in March 2004, it was 136/86, 138/86, and 136/84.  
The examiner stated that the veteran's blood pressure was 
well controlled with medication and there were no 
complications of this condition.

The veteran testified that his hypertension is accompanied by 
headaches, twitching of the left eye, and lightheadedness.  
Transcript, pp. 2-3.  The Board, however, may only consider 
those factors that are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, DC 7101.  Accordingly, the 
documented blood 




pressure readings of record were the only medical findings 
considered in concluding that an increased rating for 
hypertension is not appropriate. 

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his hypertension, and there is 
no evidence in the claims file to suggest that marked 
interference with employment is the result of this 
service-connected disability.  In the absence of evidence 
presenting such exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; his 
disability is appropriately rated under the schedular 
criteria.
  

III.  Disability manifested by vision loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  
 
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The July 1996 VA examiner noted the veteran's bilateral 
vision with glasses was 20/25.  The fundi revealed some 
silver wire effect but were otherwise negative.  The pupils 
were equal, regular, and reacted to light and accommodation.  
No eye abnormalities were noted.  The examiner diagnosed 
impaired vision.  Other VA records, such as a January 1998 
treatment note documents 20/20 bilateral visual acuity.  The 
diagnosis was hyperopic astigmatism with presbyopia; normal 
ocular health.  At the March 2004 VA examination, vision with 
glasses was considered 20/20 bilaterally, and the examiner 
mentioned no eye abnormalities.  

Under 38 C.F.R. § 3.303(c), refractive errors of the eyes is 
not a disease or injury for the purpose of VA disability 
compensation.  In this case, the medical evidence of record 
shows that the veteran currently suffers from presbyopia and 
hyperopic astigmatism, which are refractive error of the eye.  
As such, they are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303 (c); 4.9; see also 
Dorland's Illustrated Medical Dictionary 151, 1349 (28th ed. 
1994).  Accordingly, service connection for presbyopia and 
hyperopic astigmatism must be denied as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9 (2004); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In the absence of competent evidence of a disability 
manifested by loss of vision, other than refractive error, 
the claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  The 
preponderance is against the veteran's 



claim, and it must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling, is denied.

Entitlement to service connection for a disability that 
causes impairment of vision is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


